NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARITZA IVONNE AVELAR, AKA                      No.    16-72540
Maritza Cruz,
                                                Agency No. A088-968-014
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Maritza Ivonne Avelar, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen, and we review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo questions of law. Salim v. Lynch, 831 F.3d 1133, 1137 (9th Cir. 2016). We

deny the petition for review.

      The BIA did not abuse its discretion in denying Avelar’s motion to reopen as

untimely, where she filed the motion nearly two years after her final administrative

order of removal, and did not present sufficient evidence of materially changed

country conditions in El Salvador to qualify for the regulatory exception to the

filing deadline. See 8 C.F.R. § 1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988,

996 (9th Cir. 2008) (to prevail on a motion to reopen based on changed country

conditions, applicant must produce material evidence of changed country

conditions that establishes prima facie eligibility for the relief sought).

      The record does not support Avelar’s contention that the BIA failed to

consider evidence submitted with her motion. See Najmabadi v. Holder, 597 F.3d
983, 990 (9th Cir. 2010) (agency need not write an exegesis on every contention);

Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006) (petitioner did not

overcome the presumption that the BIA reviewed the record).

      PETITION FOR REVIEW DENIED.




                                           2                                  16-72540